Case 3:19-cv-00913 Document 2 Filed 12/27/19 Page 1 of 7 PageID #: 6




                                                 3:19-cv-00913
Case 3:19-cv-00913 Document 2 Filed 12/27/19 Page 2 of 7 PageID #: 7
Case 3:19-cv-00913 Document 2 Filed 12/27/19 Page 3 of 7 PageID #: 8
Case 3:19-cv-00913 Document 2 Filed 12/27/19 Page 4 of 7 PageID #: 9
Case 3:19-cv-00913 Document 2 Filed 12/27/19 Page 5 of 7 PageID #: 10
Case 3:19-cv-00913 Document 2 Filed 12/27/19 Page 6 of 7 PageID #: 11
Case 3:19-cv-00913 Document 2 Filed 12/27/19 Page 7 of 7 PageID #: 12
